DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-33,37-44, 48 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. US 2013/0285681.
Wilson discloses A system for monitoring and/or controlling the taking of one or more medications by a patient, said one or more medications (P) being contained in a blister pack said system comprising:
(Re claim 31) “an identification unit (14 figure 1) suited to identify the condition of said blister pack (12 figure 1), said identification unit (14 figure 1) being suited to identify how many and/or which of said one or more medications are extracted from said blister pack (14,16 figure 1);
a management unit (‘smart phone’ para 0138) communicating with said identification unit (14 figure 1) and suited to receive and process information transmitted by said identification unit (14 figure 1) and regarding how many and/or what medications have been extracted from said blister pack (12 figure 1);
a wireless communication unit (para 0021) communicating with said management unit (‘smart phone’ para 0138) and suited to transmit and/or receive wireless data;

a casing (10,16,21 figure 1) suited to receive said blister pack (12 figure 1), said casing (10,16,21 figure 1) comprising
detection means (16 figure 1) suited to detect how many and/or which of said one or more medications are extracted from said blister pack (12 figure 1), characterized by said casing (10,16,21 figure 1) further comprising a first substrate (16 figure 1) on which a layout (16 figure 1) is printed with a conductive type ink and which is die-cut in a format suited to receive said blister pack (12), said casing (10,16,21 figure 1) further comprising a second substrate (10 figure 1) on which holes (20 figure 1) are defined, said holes being made in a position which is aligned with a position of the one or more medications  in the blister pack (12 figure 1) when the blister pack (12 figure 1) is received in the casing (10,16,21 figure 1)”.
(Re claim 32) “a connection module (26 figure 1) interposed between said casing (10,16,21 figure 1) and said identification unit (14 figure 1).
(Re claim 33) “said identification unit (14 figure ) is part of said casing and communicates wirelessly with said management unit (‘smart phone’ para 0138).
(Re claim 37) “said management unit (‘smart phone’ para 0138) and said wireless communication unit (para 0021, 0138) belong to a second device (‘smart phone’ para 0138), preferably a smartphone, more preferably a smartphone with a dedicated APP.
(Re claim 38) “said second device (‘smart phone’ para 0138) communicates wirelessly with said identification unit (14 figure 1) that identifies the condition of said blister pack (12 figure 1), preferably through a type of communication belonging to the group of types of communication including the .
(Re claim 39) “said identification unit (14 figure 1) is integrated in said blister pack (12 figure 1).
(Re claim 40) “said service provider (‘Med-ic server’ para 0138) manages one or more interfaces for third-party operators (para 0114, 0138)
(Re claim 41) “said wireless communication unit (para 0021, 0138) and said service provider (Med-ic server’ para 0138) communicate with each other through a wide range communication network, preferably one among the GSM, 3G, 4G, 5G, Sigfox, LoRa networks (‘GSM’ para 0138).
(Re claim 42) “said management unit (‘smart phone’ para 0138) comprises storage means suited to store data concerning said patient (‘app’ para 0138). 
(Re claim 43) “said blister pack (12 figure 1) comprises an identification system suited to generate an identification code for the type of medication received therein” (‘RFiD’ ‘QR codes’ para 0138). 
(Re claim 44) “casing (10,16,21 figure 1) comprises an identification system suited to generate an identification code in order to identify the type of blister pack (12 figure 1) or the type of medication it can receive (para 0107, 0185). 
(Re claim 48) “management unit (‘smart phone’ para 0138) and/or said service provider (‘Med-ic’ para 0138) is suited to determine when said medications have been extracted from said blister pack (12 figure 1, para 0138, 0144-0145).
(Re claim 49) “A casing (10,16,21 figure 1)  suited to receive a blister pack (12 figure 1) for one or more medications, said casing (10,16,21 figure 1) comprising detection means (16 figure 1) suited to detect when one of said one or more medications is extracted from said blister pack (12 figure 1), wherein said casing (10,16,21 figure 1) comprises an identification unit (20) that identifies the condition of said blister pack (10), said identification unit (14 figure 1) being suited to identify how many and/or 


Cllaim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Isom et al. US 2017/0248401.
Wilson discloses the system as rejected above and reusing the same identification unit in multiple casings.
(Re claim 34) Wilson does not disclose that said connection module, said identification unit, said management unit and said wireless communication unit belong to a first device which is suited to be used by said patient and to be connected to said casing and blister pack.

It would have been obvious to one skilled in the art to modify the system of Wilson to include that said connection module, said identification unit, said management unit and said wireless communication unit belong to a first device which is suited to be used by said patient and to be connected to said casing and blister pack because it minimizes the number of components which are disposed of with each casing and blister pack.

Isom is relied on for the teachings of what components may be included in the first device.

(Re claim 35) “said first device (301 figure 3C; Isom) comprises an interface (303-306 figure 3C; Isom) for said patient.
(Re claim 36) “said interface (301 figure 3C; Isom) comprises a display unit (303 figure 3C; Isom) for said patient.

(Re claim 45) “that said identification system comprises a bar code or a RFID code or a NFC code (para 0021, 0138)“.
(Re claim 46) “said identification unit (14 figure 1) comprises reading means suited to read said identification code” (para 0021, 0138).
(Re claim 47) “said reading means comprise a bar code reader, a RFID reader, a NFC reader” (para 0021, 0138).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,838,098, 2015/0286852 and 2007/0246396.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655